Citation Nr: 0707921	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-25 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than September 
18, 2000 for the assignment of a total disability rating 
based on individual unemployability (TDIU).

2.  Entitlement to an evaluation in excess of 30 percent for 
a balance disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1947 to 
December 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted entitlement to a TDIU, effective 
September 18, 2000.  The veteran testified at an RO hearing 
in June 2005.  A transcript of that hearing was recorded and 
is included in the claims file.

On March 12, 2007, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The veteran filed what the Board considers a valid notice of 
disagreement with an August 2001 rating decision assigning a 
30 percent rating for a balance disorder.  Therefore, a 
statement of the case, addressing this issue should be 
issued.  To accomplish such, the issue of entitlement to an 
evaluation in excess of 30 percent for a balance disorder is 
addressed in the REMAND part of this decision, and the Board 
REMANDS this issue to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not file a claim for TDIU prior to 
September 18, 2000.

2.  The evidence of record does not demonstrate that TDIU was 
factually ascertainable within one year prior to September 
18, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to September 18, 
2000, for TDIU are not met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran that it was working on his 
appeal for entitlement to an earlier effective date for TDIU 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of an October 2005 
letter.  The RO notified the veteran that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency and that it was his responsibility to respond in a 
timely manner to VA's requests for specific information, and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to submit any evidence in his possession.  

The October 2005 letter did not provide the information or 
evidence necessary to substantiate an earlier effective date 
claim for TDIU.  On adjudicating the claim in June 2003 and 
again on the statement of the case and October 2005 
supplemental statement of the case, however, the RO noted the 
elements necessary to receive a TDIU.  A March 2006 letter 
also notified the veteran of the laws regarding disability 
ratings and effective dates for award of benefits, pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the veteran through his representative has 
demonstrated his understanding of the information necessary 
to substantiate an earlier effective date claim for TDIU.  
Specifically, on the February 2007 informal brief and VA-Form 
646, as well as statements and testimony from the veteran, 
the veteran and his representative have asserted that the 
veteran's disability ratings amounted to 60 percent prior to 
the effective date of the TDIU and that he was unemployable 
prior to this date.  The veteran also has submitted 
information to be considered in support of his claim.  
Therefore, even though the October 2005 letter did not 
outline what was necessary to substantiate an earlier 
effective date claim for TDIU, the veteran had actual notice 
of this information.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  As 
such, the defect with regard to the content of the notice, in 
this case, was non-prejudicial.  

Even though the notice provided to the veteran in October 
2005 and March 2006 was not given prior to the first AOJ 
adjudication of the claim in June 2003, as required by 
38 U.S.C.A. § 5103(a), the subsequent VA letters corrected 
any procedural errors.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, although the March 2006 letter was 
not provided prior to the last adjudication of the claim, 
since no new effective date or award for benefits will be 
assigned, as discussed below, any defect with respect to the 
timing of the notice requirement was non-prejudicial.  Id.

VA also has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  
Therefore, VA has satisfied all duties to notify and assist 
the appellant.

Analysis

The RO granted TDIU in a June 2003 rating decision, assigning 
an effective date of September 18, 2000.  The veteran 
appealed this action.  He contends that his disabilities 
prevented him from being employable back to November 2, 1993 
when he last worked full time.  He also argued that he was 
entitled to a disability rating of 60 percent prior to 
September 18, 2000.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date. 38 C.F.R. § 3.400(o)(2).  A TDIU rating 
claim qualifies as a claim for increased disability 
compensation and is subject to the specific criteria under 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

On September 18, 2000, the RO received the veteran's claim 
for entitlement to an increased rating for sensory loss, 
right ear, and incomplete closure of the right eye.  As a 
result of this claim, the RO granted an increased evaluation 
of 10 percent for sensory loss, right ear, and incomplete 
closure of the right eye, effective September 18, 2000.  This 
rating brought the veteran's combined disability rating to 60 
percent.  In September 2002, the veteran filed a claim for 
TDIU, which the RO granted in June 2003, assigning an 
effective date of September 18, 2000.

As the veteran's claim for compensation that ultimately lead 
to TDIU entitlement was received by the RO on September 18, 
2000, this is the proper effective date for TDIU.  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).

Entitlement to TDIU was not factually ascertainable within 
one year prior to September 18, 2000.  According to the 
applicable laws and regulations, a total rating for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16.  

Before the 10 percent rating was assigned for the sensory 
loss, right ear, and incomplete closure of the right eye, 
effective September 18, 2000, the veteran did not meet the 
minimum disability rating requirements for a TDIU.  
Specifically, he had a 30 percent rating for a balance 
disorder, a 10 percent rating for status post right ear 
tympanoplasty with mastoidectomy due to cholesteatoma (with a 
temporary total rating previously assigned from June 4, 1999 
to December 1, 1999), a 10 percent rating for otitis media, a 
10 percent rating for tinnitus, a 10 percent rating for 
occipital neuralgia, and a noncompensable (0 percent) rating 
for sensory loss, right ear, and incomplete closure right 
eye.  Therefore, pursuant to 38 C.F.R. § 4.25, his combined 
rating effective December 1, 1999 was 50 percent, which is 
below the minimum percentage requirements for TDIU.  38 
C.F.R. §§ 3.340(a), 3.341(a), 4.16(a).

A total rating based on individual unemployability may still 
be assigned to a veteran who fails to meet these percentage 
standards if he or she is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 38 C.F.R. § 4.16(b).  If a rating 
board determines that a veteran who does not meet the 
schedular requirements for a TDIU evaluation is unemployable 
by reason of service-connected disabilities, the Board is to 
submit the case to the Director of the Compensation and 
Pension Service for extra-schedular consideration. Id.  The 
submission is to include a full statement as to the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue. Id.  

Upon review, however, the evidence within one year of 
September 18, 2000 does not show that an extraschedular 
rating for TDIU applied.  The veteran's former employer 
submitted a statement that he employed the veteran at a 
supply company from June 1989 to November 1998, at which time 
he had to let the veteran go because of increasing difficulty 
with dizziness, staggering gait, tinnitus, and a right ear 
condition.  Another former employer submitted a statement 
that the veteran was employed as an inspector in a mortgage 
company in the early 1990's and had to be let go because of 
increasing difficulty in inspecting roofs and working in 
crawl spaces.  While this shows that the veteran's balance 
problems affected his employability, the evidence does not 
show that the veteran's service-connected disabilities 
prevented him from obtaining and retaining substantially 
gainful employment.  As an aside, the Board also notes that 
the RO received the aforementioned statements on September 
18, 2000.  For this reason, referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. §§ 
3.340(a), 3.341(a), 4.16(a).

Therefore, upon review, an effective date for TDIU earlier 
than September 18, 2000, is not warranted in this case.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).




ORDER

Entitlement to an effective date earlier than September 18, 
2000 for the assignment of a TDIU is denied.


REMAND

After the RO granted entitlement to a 30 percent rating for a 
balance disorder by rating decision dated in August 2001, the 
veteran submitted a statement on August 13, 2002 that he 
disagreed with the 30 percent rating assigned.  Although the 
RO did not consider this a valid notice of disagreement in 
that a disability was not specified, the Board disagrees.  
The veteran specified the date of the rating decision and the 
disability rating he took issue with; a balance disorder was 
the only disability assigned a 30 percent rating in August 
2001.  The Board thus considers this a valid notice of 
disagreement with the August 2001 rating decision.  

Once an appellant has filed a timely notice of disagreement 
with respect to an RO decision, the RO must provide the 
appellant with a statement of the case on the appealed 
issues.  Therefore, the Board must remand the case for 
appropriate action so that the veteran may have the 
opportunity to complete an appeal as to this issue, if she so 
desires.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 
(2006); Manlincon v. West, 12 Vet. App. 238 (1999). 

The veteran also should be provided with the requisite VCAA 
letter outlining the applicable duty to notify and assist 
provisions, including the new requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
regarding his claim for entitlement to an 
evaluation in excess of 30 percent for a 
balance disorder.  

2.  Issue a statement of the case, 
pursuant to 38 C.F.R. § 19.26 with regard 
to the August 2001 rating decision 
granting an increased rating of 30 percent 
for a balance disorder.  Advise the 
veteran of the time limit in which he may 
file a substantive appeal. 38 C.F.R. § 
20.302(b) (2006).  Inform the veteran that 
he must file a substantive appeal within 
the appropriate period of time in order to 
perfect his appeal.  

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The RO should 
then re-adjudicate the claim.  If the 
claim remains denied, the RO should issue 
an appropriate supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time for response should be 
allowed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


